[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re A.W., Slip Opinion No. 2016-Ohio-5455.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5455
                                        IN RE A.W.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re A.W., Slip Opinion No. 2016-Ohio-5455.]
Court of appeals’ judgment affirmed in part on the authority of In re
        D.S.—Appeal dismissed in part as having been improvidently
        accepted.
     (No. 2015-1645—Submitted July 13, 2016—Decided August 23, 2016.)
                APPEAL from the Court of Appeals for Knox County,
                             No. 15CA3, 2015-Ohio-3463.
                                  __________________
        {¶ 1} The judgment of the court of appeals is affirmed as to the holdings
regarding double jeopardy and due process on the authority of In re D.S., 146 Ohio
St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184.
        {¶ 2} The remainder of the appeal is dismissed as having been
improvidently accepted.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, and FRENCH, JJ., concur.
                             SUPREME COURT OF OHIO




       PFEIFER, LANZINGER, and O’NEILL, JJ., dissent for the reasons stated in the
dissenting opinion in In re D.S. and would order briefing on the issues raised in the
remainder of the appeal.
                               _________________
       Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant
Public Defender, for appellant, A.W.
                               _________________




                                         2